United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1738
                    ___________________________

                              Kallys Albert, Sr.

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

              GEICO General Insurance Company; John Doe

                  lllllllllllllllllllllDefendants - Appellees
                                   ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                              ____________

                      Submitted: November 12, 2019
                        Filed: November 26, 2019
                              [Unpublished]
                              ____________

Before SHEPHERD, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
       Kallys Albert, Sr., appeals the district court’s1 dismissal without prejudice of
his 42 U.S.C. § 1981 and state law claims. Having carefully conducted a de novo
review of the record and arguments on appeal, we conclude that the district court
properly dismissed the section 1981 claims under Fed. R. Civ. P. 12(b)(6) for failure
to state a claim. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848-49
(8th Cir. 2014) (standard of review). We further conclude that the district court
properly dismissed the remaining state law claims for lack of subject-matter
jurisdiction under Fed. R. Civ. P. 12(b)(1) because Albert failed to meet his burden
of proving the amount in controversy by a preponderance of the evidence. See
Branson Label, Inc. v. City of Branson, Mo., 793 F.3d 910, 915 (8th Cir. 2015)
(standard of review); see also Am. Family Mut. Ins. Co. v. Vein Centers for
Excellence, Inc., 912 F.3d 1076, 1080-81 (8th Cir. 2019) (holding that when
defendant challenges plaintiff’s allegations, plaintiff must prove, by preponderance
of evidence, that amount in controversy did not appear to legal certainty to be less
than $75,000). The district court therefore did not abuse its discretion in declining
to exercise supplemental jurisdiction over Albert’s state law claims. See 28 U.S.C.
§ 1367(c)(3) (district court may decline to exercise supplemental jurisdiction over
state-law claims if court has dismissed all claims over which it has original
jurisdiction); Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per
curiam) (following dismissal of federal claims, court may dismiss state-law claims
without prejudice).

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                       ______________________________


       1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Elizabeth Cowan Wright, United States Magistrate Judge for the District of
Minnesota.

                                         -2-